DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 10 and 14-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miles (US 20050053199).
Regarding claim 1, Miles teaches a device, comprising: 
an X-ray detector 20 configured to output digital images in real-time based on incident x-ray radiation;
an X-ray tube 30 configured to output X-ray radiation directed toward the x-ray detector using a tube voltage between 40 kV and 120 kV (para 61);
a frame (the body parts connecting the x-ray source and the detector, 12 14 28 26) configured to hold the X-ray detector and the X-ray tube and comprising a handle 12 14 configured to enable a single user to position the x-ray detector and the x-ray tube while carrying the frame during output of the x-ray radiation (figure 1); and 

Regarding claim 4, Miles teaches the X-ray detector comprises a CCD panel, a CMOS panel, or a fluoroscopy detection system (para 53).
Regarding claim 5, Miles teaches a second handle 12 attached to the frame, the second handle having the trigger.
Regarding claim 10, Miles teaches a computing device (figure 2) configured to control the tube voltage.
Regarding claim 14, Miles teaches the X-ray tube is configured to output the X-ray radiation using a tube voltage between 40 kV and 70 kV (see above).
Regarding claim 15, Miles teaches method to perform X-ray scanning, comprising: positioning by an operator a frame (the body parts connecting the x-ray source and the detector, 12 14 28 26)  adjacent an object under test, the frame having an X-ray detector on a first end and an X-ray tube on a second end, such that the object under test is located between the X-ray detector and the X-ray tube (figure 10); in response to a trigger, outputting X-ray radiation via the X-ray tube using a tube voltage between 40 kV and 120 kV; generating digital images via a digital imaging sensor based on receiving the X-ray radiation at the X-ray detector; and displaying the digital images on a display (see above, figure 10).
Regarding claim 16, Miles teaches the displaying of the images comprises: generating the digital images via one of a CCD panel, a CMOS panel, or a fluoroscopy detection system; and transmitting the digital images to the display (see above).
Regarding claim 17, Miles teaches the transmitting of the digital images comprises wirelessly transmitting the digital images (para 97).
Regarding claim 18, Miles teaches the frame comprises a C-shaped frame having the X-ray detector on the first end of the C-shaped frame and the X-ray tube on the second end of the C-shaped frame (the body parts connecting the x-ray source and the detector, 12 14 28 26).
1, 4-5, 7, 10, 14-15 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Malcolm et al. (US 4979198).
Regarding claim 1, Malcolm teaches a device, comprising: 
an X-ray detector 22 configured to output digital images in real-time based on incident x-ray radiation;
an X-ray tube 40 configured to output X-ray radiation directed toward the x-ray detector using a tube voltage between 40 kV and 120 kV (column 8 line 8);
a frame (2 and body frame of 20) configured to hold the X-ray detector and the X-ray tube and comprising a handle 12 14 configured to enable a single user to position the x-ray detector and the x-ray tube while carrying the frame during output of the x-ray radiation (figure 1); and 
a trigger 8, 9, 3 attached to the fame and configured to control the X-ray tube to output the X-ray radiation in response to user input (figure 1).
Regarding claim 4, Malcolm teaches the X-ray detector comprises a CCD panel, a CMOS panel, or a fluoroscopy detection system (abstract).
Regarding claim 5, Malcolm teaches a second handle 44 attached to the frame, the second handle having the trigger 8 9.
Regarding claim 7, Malcolm teaches the frame is configured to enable attachment of a shielding device 1 to the frame. 
Regarding claim 10, Malcolm teaches a computing device 3 configured to control the tube voltage.
Regarding claim 14, Malcolm teaches the X-ray tube is configured to output the X-ray radiation using a tube voltage between 40 kV and 70 kV (see above).
Regarding claim 15, Malcolm teaches method to perform X-ray scanning, comprising: positioning by an operator a frame adjacent an object under test, the frame having an X-ray detector on a first end and an X-ray tube on a second end, such that the object under test is located between the X-ray detector and the X-ray tube; in response to a trigger, outputting X-ray radiation via the X-ray tube using a 
Regarding claim 18, Malcolm teaches the frame comprises a C-shaped frame having the X-ray detector on the first end of the C-shaped frame and the X-ray tube on the second end of the C-shaped frame (figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Shieh (US 5784434).
Regarding claim 2, Miles fails to teach the X-ray detector comprises a fluoroscopy detection system comprising: a scintillator; a reflector; and a digital imaging sensor configured to generate the digital image from light generated by the scintillator and reflected by the reflector to the digital imaging sensor. 
Sklebitz teaches an X-ray detector comprises a fluoroscopy detection system comprising: a scintillator 28; a reflector 26; and a digital imaging sensor 24 configured to generate the digital image from light generated by the scintillator and reflected by the reflector to the digital imaging sensor 

Regarding claim 3, Miles teaches the frame comprises a C-shaped frame, the digital imaging sensor being on a first end of the C-shaped frame and the X-ray tube being on a second end of the C-shaped frame (figure 10).
Regarding claim 6, Miles fails to teach a collimator coupled to the X-ray tube and configured to filter the X-ray radiation. 
An x-ray collimator is known.
It would have been obvious to one of ordi6nary skill in the art at the time of the invention to provide the x-ray source of Miles with the known collimator, since it would provide better beam control.
Regarding claim 20, Miles fails to teach adding data to the digital images, the data comprising at least one of: a timestamp, a date stamp, geographic data, or an inclination of at least one of the frame, the X-ray detector, or the X-ray tube.
Additional data to a digital image is known.
It would have been obvious to one of ordi6nary skill in the art at the time of the invention to provide the x-ray image of Miles with the known additional data, since it would provide better image control/sorting.
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Sackett (US 20130003923).
Regarding claim 7, Miles fails to teach the frame is configured to enable attachment of a shielding device to the frame. 
Sackett teaches a portable x-ray device having attachable shielding device 24.
It would have been obvious to one of ordi6nary skill in the art at the time of the invention to provide the portable device with the shielding device as taught by Sackett, since it would provide better safely.
Regarding claim 8, Miles fails to teach a switch configured to detect attachment of the shielding device to the frame and enable activation of the X-ray tube in response to detecting the attachment of the shielding device.
Sackett teaches a switch configured to detect attachment of the shielding device to the frame and enable activation of the X-ray tube in response to detecting the attachment of the shielding device.
It would have been obvious to one of ordi6nary skill in the art at the time of the invention to provide the shielding with the switch as taught by Sackett, since it would provide better safely.
Regarding claim 9, Sackett teaches the switch comprises at least one of a capacitive sensor, an inductive sensor, a magnetic sensor, or an optical sensor (para 27).
Regarding claim 10, Miles teaches a computing device configured to control the tube voltage (see above).
Regarding claim 11, Miles fails to teach the computing device is configured to restrict operation of the X-ray tube when attachment of the shielding device to the frame is not detected.
Sackett teaches the computing device is configured to restrict operation of the X-ray tube when attachment of the shielding device to the frame is not detected (para 27).
It would have been obvious to one of ordi6nary skill in the art at the time of the invention to provide the shielding with the switch as taught by Sackett, since it would provide better safely.
Regarding claim 12-13, Sackett teaches the computing device is configured to restrict the operation of the X-ray tube when the computing device is configured to use a tube voltage (para 25).
However Sackett fails to teach the voltage is above 40 kV, above 70 kV or between 40 kV and 70 kV.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the voltage range, since it has been held that where the general conditions of a claim are . 
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm in view of Sackett (US 20130003923).
Regarding claim 8, Malcolm fails to teach a switch configured to detect attachment of the shielding device to the frame and enable activation of the X-ray tube in response to detecting the attachment of the shielding device.
Sackett teaches a switch configured to detect attachment of the shielding device to the frame and enable activation of the X-ray tube in response to detecting the attachment of the shielding device.
It would have been obvious to one of ordi6nary skill in the art at the time of the invention to provide the shielding with the switch as taught by Sackett, since it would provide better safely.
Regarding claim 9, Sackett teaches the switch comprises at least one of a capacitive sensor, an inductive sensor, a magnetic sensor, or an optical sensor (para 27).
Regarding claim 10, Malcolm teaches a computing device configured to control the tube voltage (see above).
Regarding claim 11, Malcolm fails to teach the computing device is configured to restrict operation of the X-ray tube when attachment of the shielding device to the frame is not detected.
Sackett teaches the computing device is configured to restrict operation of the X-ray tube when attachment of the shielding device to the frame is not detected (para 27).
It would have been obvious to one of ordi6nary skill in the art at the time of the invention to provide the shielding with the switch as taught by Sackett, since it would provide better safely.
Regarding claim 12-13, Sackett teaches the computing device is configured to restrict the operation of the X-ray tube when the computing device is configured to use a tube voltage (para 25).
However Sackett fails to teach the voltage is above 40 kV, above 70 kV or between 40 kV and 70 kV.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884